Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 01/12/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-conductive inner liner comprising a flange that adheres to the non-conductive insert as recited in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings show the non-conductive insert (356) with a flange (710) as seen in figure 7, not the non-conductive inner liner. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-13, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 2003/0056984A1), in view of Russell (U.S. 4,361,188).

Smith et al. further disclose the slot (38) comprises a beveled edge at an outer portion and a bearing shoulder (90) at the inner portion for supporting insert (92, see fig. 11).  
However, Smith et al. fail to teach the beveled edge at a top portion and at a bottom portion of the slot.
Russell disclose a well apparatus comprising a tubular body (302, fig. 7) having a slot (344), wherein the slot has a beveled edge at a top portion and at a bottom portion of the slot (344, see fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Smith et al. and Russell 
Regarding claim 2, the combination of Smith et al. and Russell teach all the features of this claim as applied to claim 1 above; Smith et al. further disclose wherein the antenna (12) is at least partially aligned with the slot (see fig. 4b, 9a, 14 and refer to paragraph 0077).  
Regarding claim 3, the combination of Smith et al. and Russell teach all the features of this claim as applied to claim 1 above; Smith et al. further disclose a non-conductive inner liner (52, see fig. 9a, 7a, 8a, 10) formed in the annulus of the outer sleeve (30) that adheres to the outer sleeve (30), wherein the non-conductive inner liner comprises a second composite material (refer to paragraph 0070).  
15 Regarding claim 4, the combination of Smith et al. and Russell teach all the features of this claim as applied to claim 3 above; Smith et al. further disclose the non-conductive inner liner (52) is a sleeve that is circumferentially formed in the annulus (see fig. 9a, 7a, 8a, 10).  
Regarding claim 5 and 12, the combination of Smith et al. and Russell teach all the features of this claim as applied to claim 3 and 11; Smith et al. further disclose disposing the non-conductive inner liner in the annulus comprises forming a flange that adheres to the non-conductive insert and the outer sleeve (see fig. 11 below).  

    PNG
    media_image1.png
    600
    621
    media_image1.png
    Greyscale

Regarding claim 8, Smith et al. disclose a method of assembling a sleeve assembly (see fig. 4b, 9a, and refer to abstract and paragraph 0006), comprising: disposing a slot (38) in an outer sleeve (30); disposing an antenna assembly (12; refer to paragraph 0059) within an annulus (space between 30 and 10, also see fig. 13 and 14 showing antennal 12 in the annulus defined between 30 and 10) defined between a portion of a logging tool (10;  the RIT is a logging too used to measure downhole physical quantities, refer to paragraphs 0010. Also, fig. 29 shows RIT 10 in combination with MWD 140) and the outer sleeve (30), wherein the outer sleeve (30) is disposed around the portion of the logging tool (10);forming a non-conductive insert (paragraphs 0077 and 0084: the slots could be filled with an epoxy-fiberglass) in the outer sleeve (38), wherein the non-conductive insert comprises a first composite material (refer to 
Smith et al. further disclose the slot (38) comprises a beveled edge at an outer portion of the sleeve and a bearing shoulder (90) at the inner portion for supporting insert (92, see fig. 11).  
However, Smith et al. fail to teach the beveled edge at a top portion and at a bottom portion of the slot.
Russell, as previously discussed, disclose a well apparatus comprising a tubular body (302, fig. 7) having a slot (344), wherein the slot has a beveled edge at a top portion and at a bottom portion of the slot (344, see fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Smith et al. and Russell before him or her, to have substituted the bearing shoulder with a beveled edge at a bottom portion, as taught by Russell, as an obvious design choice or an alternative method for supporting the inert in the slot.
Regarding claim 10, the combination of Smith et al. and Russell teach all the features of this claim as applied to claim 8 above; Smith et al. further disclose disposing the antenna assembly (12) comprises aligning, at least partially, an antenna of the antenna assembly with the slot (38; refer to paragraph 0077).  
Regarding claim 11, the combination of Smith et al. and Russell teach all the features of this claim as applied to claim 8 above; Smith et al. further disclose disposing a non-conductive inner liner (52, see fig. 9a, 7a, 8a, 10) in the 5annulus of the outer sleeve (30) such that the non-conductive inner liner (52) adheres to the outer sleeve 
Regarding claim 13, the combination of Smith et al. and Russell teach all the features of this claim as applied to claim 11 above; Smith et al. further disclose disposing the non-conductive inner liner (52) in the annulus comprises forming a sleeve circumferentially about the annulus such that the sleeve adheres to the outer sleeve (30) and the non-conductive insert (88, see fig. 10, 11, 14).  
Regarding claim 17, the combination of Smith et al. and Russell teach all the features of this claim as applied to claim 8 above; Smith et al. further disclose forming the non-conductive insert (88) in the slot (38) comprises 25at least one of fusing, bonding, curing and molding the non-conductive insert to the outer sleeve (30; see fig. 27, refer to paragraph 0085 and 0119).  
Regarding claim 18, Smith et al. disclose a method of logging in a wellbore of a formation (see fig. 2a, 2b and refer to abstract and paragraph 0006, 0115), comprising: disposing a logging tool (10; the RIT is a logging too used to measure downhole physical quantities, refer to paragraphs 0010) in a wellbore (refer to paragraph 0063: the tool may be coupled to a coiled tubing and disposed in a well), wherein the logging tool (10) comprises a sleeve assembly (20, 26 see fig. 2a) disposed around a portion of the logging tool (10); aligning an antenna (12) of an antenna assembly with a slot (28) disposed about an outer sleeve (26) of the sleeve assembly (see fig. 2a), wherein the antenna assembly (12) is disposed around the portion of the logging tool (10) within an annulus between the logging tool (10) and the sleeve assembly (26); transmitting a first signal from the antenna (12) through a non-conductive insert (18; epoxy fiberglass) 
Smith et al. further disclose the slot (38) comprises a beveled edge at an outer portion of the sleeve and a bearing shoulder (90) at the inner portion for supporting insert (92, see fig. 11).  
However, Smith et al. fail to teach the beveled edge at a top portion and at a bottom portion of the slot.
Russell, as previously discussed, disclose a well apparatus comprising a tubular body (302, fig. 7) having a slot (344), wherein the slot has a beveled edge at a top portion and at a bottom portion of the slot (344, see fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Smith et al. and Russell before him or her, to have substituted the bearing shoulder with a beveled edge at a bottom portion, as taught by Russell, as an obvious design choice or an alternative method for supporting the inert in the slot.
Regarding claim 19, the combination of Smith et al. and Russell teach all the features of this claim as applied to claim 18 above; Smith et al. further disclose transmitting the first signal from the antenna (12) comprises transmitting the first signal through a non-conductive inner liner (20) disposed in an annulus of the outer sleeve (26) that is adhered to the non-conductive insert (18; see fig. 2a), wherein the non-
Regarding claim 22, the combination of Smith et al. and Russell teach all the features of this claim as applied to claim 19 above; Smith et al. further disclose the non-conductive inner liner (52) captures the non-conductive insert (92) in the slot (38; refer to paragraph 0082).
However, the combination of Smith et al. and Russell fail to teach the non-conductive inner liner comprises a flange that adheres to the non-conductive insert. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Smith et al. and Russell to have teach the non-conductive inner liner comprises a flange that adheres to the non-conductive insert, for the predictable result of capturing the non-conductive inset in the slot in the event of pressure reversal. 
Claims 7, 14,16, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 2003/0056984A1), in view of Russell (U.S. 4,361,188) as applied to claim 1 above, and further in view of Beeman et al. (U.S. 6,189,618B1).
Regarding claims 7, 14, and 20-21, the combination of Smith et al. and Russell teach all the features of this claim as applied to claims 1 and 8 above; Smith et al. further disclose the slot (38) comprise a plurality of slots disposed circumferentially about the outer sleeve (30, see fig. 4b).  
However, the combination of Smith et al. and Russell fail to teach the slots disposed circumferentially at one of more angles about the outer sleeve. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Smith et al. and Russell to have the slots at one or more angles about the sleeve, as taught by Beeman et al., for the purpose of experimentation to efficiently channeling the EM energy passing through the sub. 
Regarding claims 16, 21, and 23, the combination of Smith et al. and Russell teach all the features of this claim as applied to claim 8 above; Smith et al. further disclose disposing the slot (38) comprises forming an angled edge slot in the outer sleeve (see fig. 8b, slots 38 are at an angle relative to the longitudinal axis. Also see fig. 8b below).  
However, the combination of Smith et al. and Russell fail to teach wherein the slot comprises an angled edge disposed at an angle from a central axis of the slot.
Beeman et al. disclose the sleeve (30) having the plurality of ports (38), wherein the slot (38) comprises an angled edge disposed at an angle from a central axis of the slot (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Smith et al. and Russell to have the slot comprises an angled edge disposed at an angle from a central axis of the slot, as taught by Beeman et al., for the purpose of experimentation to efficiently channeling the EM energy passing through the sub. 
Response to Arguments
Applicant’s arguments filed on 01/12/2021, with respect to claim(s) 1, 8, and 18 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection in view of  Russell (U.S. 4,361,188) above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/Y.A/01/21/2021